People v Rojas (2015 NY Slip Op 04670)





People v Rojas


2015 NY Slip Op 04670


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2014-01543
 (Ind. No. 1853/09)

[*1]The People of the State of New York, respondent, 
vDavid Rojas, appellant.


Lynn W. L. Fahey, New York, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Deborah A. Brenner of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from an amended resentence of the Supreme Court, Kings County (Morgenstern, J.), imposed March 17, 2014, on the ground that the amended resentence was excessive. The defendant's notice of appeal from a resentence of the same court imposed January 28, 2014, is deemed a premature notice of appeal from the amended resentence imposed March 17, 2014 (see CPL 460.10[b]).
ORDERED that the amended resentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265). However, the amended resentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., DILLON, LEVENTHAL, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court